Exhibit 10.19

     
(WOODWARD LOGO) [d65171d6517103.gif]
  Woodward Governor Company
1000 East Drake Road
P.O. Box 1519
Fort Collins, CO 80522-1519 USA
Tel: 970-482-5811
Fax: 970-498-3058

     
Date:
  October 1, 2008
 
   
To:
  Chad Preiss
 
   
From:
  Tom Gendron
 
  Chairman of the Board and Chief Executive Officer
 
   
Subject:
  Confirmation of Promotion

Dear Chad,
We are pleased to present to you the following details of your promotion:
POSITION:

  •   Your new position will be Group Vice President, Engine Systems.     •  
Your new position is classified as a Grade 11 on the Executive Compensation
Structure, and will be used as the basis for determining your variable pay.    
•   In addition, the Compensation Committee of the Board of Directors reviewed
the Hewitt total compensation data and approved our recommendations for all
compensation changes.     •   You will continue to be based in the Fort Collins,
Colorado facility and report directly to me.

COMPENSATION:

  •   Effective with the pay period beginning October 4, 2008, your base salary
will be $10,000 bi-weekly or $260,000 annually. This represents a combined
merit/promotional base pay increase of 12%.     •   You will continue to
participate in the Management Incentive Plan (MIP). For FY09 your annual
incentive pay target will move from 40% to 55% of base pay. This represents a
cash target bonus of $143,000.     •   This position qualifies for stock
Options. The granting of stock options is not a guarantee, and is subject to
approval by the Compensation Committee of the Board of Directors.     •   You
will continue to participate in the Woodward Long Term Incentive Plan (LTIP).
Beginning in FY09, your cash LTIP target will increase from 25% to 35%. This
represents a cash target bonus of $91,000.     •   You will be eligible for a
salary review on October 1, 2009.

Please contact me should you have any questions. Chad, we are looking forward to
your leadership abilities in running the Engine Systems Business Group. In your
new position, you will play a key role on the Executive Staff and will have
significant impact on our ability to meet our Vision 2010, goals and strategies.

 



--------------------------------------------------------------------------------



 



(WOODWARD LOGO) [d65171d6517103.gif]
If you accept this promotion on the terms and conditions set forth in this
letter, please sign below and return the original of this letter to my
attention.
Sincerely,
Tom Gendron

         
 
             
Chad Preiss
  Date    

 